Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-11-00543-CR

                                   Jeremy Alan BUTLER,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B10-25
                      The Honorable M. Rex Emerson, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the
trial court is AFFIRMED.

       SIGNED May 29, 2013.


                                               _____________________________
                                               Karen Angelini, Justice